Exhibit (10)(k)(5)

AMENDMENT NO. 5

TO

ALLTEL CORPORATION PENSION PLAN

(January 1, 2001 Restatement)

 

WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective as of January 1, 2001, and as
subsequently amended, (the “Plan”); and

 

WHEREAS, the Company desires further to amend the Plan;

 

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

 

Effective October 4, 2003, a new Section 2.3 is added to the end of Article II
of Appendix OO to Section 13.38 of the Plan to provide as follows:

 

2.3           Cessation of New, Rehire, and Change in Employment Status
Participation  Notwithstanding any other provision of the Plan, the following
shall apply:

 

(a)  An individual who on October 4, 2003 has never been an employee covered
under this Appendix OO shall not become an Employee or a participant under this
Appendix OO and shall not accrue any benefit under this Appendix OO, unless the
individual after October 4, 2003 is an employee covered by a collective
bargaining agreement with IBEW Local 463 and becomes an Employee and a
participant under this Appendix OO as an employee covered by a collective
bargaining agreement with IBEW Local 463 providing for coverage under this
Appendix OO.

 

(b)  An individual who on October 4, 2003 has been an employee covered under
this Appendix OO and has never been an employee covered by a collective
bargaining agreement providing coverage under this Appendix OO shall not become
an Employee covered by a collective bargaining agreement providing for coverage
under this Appendix OO (and subsection (v) of paragraph (b) of Section 8.2 of
this Appendix OO shall not apply to the individual), unless the individual after
October 4, 2003 is an employee covered by a collective bargaining agreement with
IBEW Local 463 and becomes an Employee under this Appendix OO as an employee
covered by a collective bargaining agreement with IBEW Local 463 providing for
coverage under this Appendix OO (and subsection (v) of paragraph (b) of Section
8.2 of this Appendix OO shall apply to the individual).

 

(c)  An individual who on October 4, 2003 has been an employee covered by a
collective bargaining agreement providing coverage under this Appendix OO, and
who on October 4, 2003 is not employed by a Control Group Affiliate shall not be
after October 4, 2003 an Employee covered by a collective bargaining agreement
providing for coverage under this Appendix OO and shall not after October 4,
2003 accrue any benefit under this Appendix OO except to the extent, if any, as
provided in Article VIII of this Appendix OO, unless the individual after
October 4, 2003 is an employee covered by a collective bargaining agreement with
IBEW Local 463 and becomes an Employee under this Appendix OO as an

 

--------------------------------------------------------------------------------


 

employee covered by a collective bargaining agreement with IBEW Local 463
providing for coverage under this Appendix OO.  An individual described in the
immediately preceding sentence (who on October 4, 2003 has been an employee
covered by a collective bargaining agreement providing coverage under this
Appendix OO, and who on October 4, 2003 is not employed by a Control Group
Affiliate) who after October 4, 2003 is reemployed by a Control Group Affiliate
other than as an employee covered by a collective bargaining agreement with IBEW
Local 463 providing for coverage under this Appendix OO shall be deemed to have
a Change in Employment Status on the date the individual is reemployed by the
Control Group Affiliate and shall be deemed to have subparagraph (I) of
paragraph (2) of subsection (d) of Section 1.01 of the Plan applied to the
individual, but with the date the individual is reemployed by the Control Group
Affiliate replacing January 1, 2003 therein.   The immediately preceding
sentence shall not be interpreted to cause the provisions of Article VIII of
this Appendix OO, including Section 8.2 of this Appendix OO, to apply to anyone
other than those individuals to whom it applied prior to October 4, 2003.

 

(d)  An individual who on October 4, 2003 has been an employee covered by a
collective bargaining agreement providing for coverage under this Appendix OO,
who on October 4, 2003 is employed by a Control Group Affiliate, and who on
October 4, 2003 is not an employee covered by a collective bargaining agreement
providing for coverage under this Appendix OO shall not be after October 4, 2003
an Employee covered by a collective bargaining agreement providing for coverage
under this Appendix OO and shall not after October 4, 2003 accrue any benefit
under this Appendix OO as an Employee covered by a collective bargaining
agreement providing for coverage under this Appendix OO, unless the individual
after October 4, 2003 is an employee covered by a collective bargaining
agreement with IBEW Local 463 and becomes an Employee under this Appendix OO as
an employee covered by a collective bargaining agreement with IBEW Local 463
providing for coverage under this Appendix OO.  Subparagraph (H) of paragraph
(2) of subsection (d) of Section 1.01 of the Plan, however, shall continue to
apply to an individual described in the immediately preceding sentence (who on
October 4, 2003 has been an employee covered by a collective bargaining
agreement providing for coverage under this Appendix OO, who on October 4, 2003
is employed by a Control Group Affiliate, and who on October 4, 2003 is not an
employee covered by a collective bargaining agreement providing for coverage
under this Appendix OO).

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 5 to ALLTEL Corporation Pension Plan (January 1, 2001 Restatement)
to be executed on this 2nd day of October, 2003.

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Title:

President & CEO

 

--------------------------------------------------------------------------------